John Hancock Funds II Supplement dated December 2, 2011 to the Prospectuses dated December 31, 2010 and June 14, 2011 Alternative Asset Allocation Fund The sections “Fund summary - Portfolio management” and “Fund details – Who’s who,” as applicable, are amended as follows: As of December 9, 2011, Scott Warlow is no longer a portfolio manager of the fund. Messrs. Boyda, Medina and Orlich will continue to serve as portfolio managers of the fund. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated December 2, 2011 to the Prospectuses dated August 30, 2011 Alternative Asset Allocation Fund Lifecycle Portfolios Lifestyle Portfolios Retirement Portfolios The sections “Fund summary - Portfolio management” and “Fund details – Who’s who,” as applicable, are amended as follows: As of December 9, 2011, Scott Warlow is no longer a portfolio manager of the fund. Messrs. Boyda, Medina and Orlich will continue to serve as portfolio managers of the fund. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated December 2, 2011 to the Prospectuses dated December 31, 2010 Lifecycle Portfolios The sections “Fund summary - Portfolio management” and “Fund details – Who’s who,” as applicable, are amended as follows: As of December 9, 2011, Scott Warlow is no longer a portfolio manager of the fund. Messrs. Boyda, Medina and Orlich will continue to serve as portfolio managers of the fund. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated December 2, 2011 to the Prospectuses dated December 31, 2010 Retirement Portfolios The sections “Fund summary - Portfolio management” and “Fund details – Who’s who,” as applicable, are amended as follows: As of December 9, 2011, Scott Warlow is no longer a portfolio manager of the fund. Messrs. Boyda, Medina and Orlich will continue to serve as portfolio managers of the fund. You should read this Supplement in conjunction with the Prospectus and retain it for future reference. John Hancock Funds II Supplement dated December 2, 2011 to the Class 1 Prospectus dated December 31, 2010 Core Diversified Growth and Income Portfolio Core Fundamental Holdings Portfolio Core Global Diversification Portfolio Each Retirement Portfolio Each Lifecycle Portfolio The sections “Management – Investment
